As filed with the Securities and Exchange Commission on December 20, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 Registration Statement under The Securities Act of 1933 DeVry Education Group Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-3150143 (I.R.S. employer identification no.) 3005 Highland Parkway Downers Grove, Illinois 60515 (Address of principal executive offices, including zip code) DEVRY EDUCATION GROUP INC. SECOND AMENDED AND RESTATED INCENTIVE PLAN OF 2013 (Full title of the plan) Gregory S. Davis Senior Vice President, General Counsel and Corporate Secretary DeVry Education Group Inc. 3005 Highland Parkway Downers Grove, Illinois 60515 (Name and address of agent for service) (630) 515-7700 (Telephone number, including area code, of agent for service) With a copy to: Lauralyn G. Bengel Schiff Hardin LLP 233 South Wacker Drive, Suite 6600 Chicago, Illinois 60606 (312) 258-5670 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer oDo not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee DeVry Education Group Inc. Common Stock, par value $.01 per share (including
